Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Applicant has elected without traverse to move forward with claims 2-3, 5, 10, and 19 based on the Restriction Requirement dated March 05, 2020. Claims 1, 4, 6-9, 11-18, and 20-22 have been withdrawn, since Applicant elected Species II, including claims 2-3, 5, 10, and 19.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2-3, 5, 10, and 19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor, at the time the application was filed, had possession of the claimed invention. For example, claim 2 
Since claims 3, 5, 10, and 19 depend from and include the limitations of claim 2, these claims are also rejected for the grounds and rationale used to reject claim 2.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2-3, 5, 10, and 19 are rejected as failing to define the invention in the manner required by 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
The claims are narrative in form and replete with indefinite language. The processes that make up the method recited in these claims must be clearly and positively specified. The processes must be organized and correlated in such a manner as to present a complete method claim. Claim 2, for example, conflates a method claim with a system claim by reciting a “smart contract system” when the preamble “a method…” clearly establishes a method claim. In addition, the method is for automating fully or at least automating 20% of the operations of an average health insurance company…” However, it is unclear which avenue that this invention is trying to pursue, fully automation or just partial automation of 20% or more. In addition, claim 2 recites the limitation “penalizing healthcare providers that charge abnormally high rates…” However, it is not clear what constitutes “abnormally high rates.” Looking at the specification, there is no definition of what “abnormally high rates” are as well as this term not being found at all in the specification. Claim 2 as well as claims 3 and 10 which all use “and or” language which does not clearly distinguish what exactly is being claimed in the invention. In addition, claims 2, 3, 10, and 19 all use terms that are separated by slashes such as (“quality/price” in claims 2 and 19, “cumulative progression/worsening” in claim 3, and “procedures/diagnostics/drugs/hospitals/ specialists or whatever the requesting/authorizing healthcare provider” in claim 10). The use of these slashes with various terms makes the claims indefinite as it is unclear 
Since claims 3, 5, 10, and 19 depend from and include the limitations of claim 2, these claims are also rejected for the grounds and rationale used to reject claim 2.
 Please note the format of the claims in the patents cited in this Office Action such as Prakash (U.S. Pub. No. 2018/0268944), most notably, independent claims 12 and 19.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

7. Claims 2-3, 5, 10 and 19 are also rejected under 35 U.S.C. §101 because the claimed invention is directed to non-statutory subject matter, since the claims are directed to mixed statutory categories under 35 U.S.C. §101.  
     Regarding claim 2, this claim is directed to both a “smart contract system” having structural elements (i.e., a statutory machine) and to a statutory process (i.e., the claim includes at least one required method step as an element (“a method for automating fully or at least automating 20% of an average health insurance company…”). The preamble is directed to the process but some of the limitations are directed to a machine (““smart contract system” and “system”). The body of this claim is tied to something other than process steps such as a machine. Since the claim is directed to both a machine and a process, it is rejected under 35 U.S.C. §101 based on the theory 
     Since claims 3, 5, 10, and 19 depend from and include the limitations of claim 2, these claims are also rejected for the grounds and rationale used to reject claim 2.

Claim Rejections - 35 USC § 103
8. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of pre-AIA  35 U.S.C. §103(a) which forms the basis for all obviousness rejections set forth in this Office action: 
(a) A patent may not be obtained though if the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made. 

9. Claims 2, 5, 10 and 19 are rejected under 35 U.S.C. §103 as being unpatentable over Prakash (U.S. Pub. No. 2018/0268944) (hereinafter “Prakash”) in view of Ashford (U.S. Pub. No. 2014/0052470) (hereinafter “Ashford”).
	Regarding claim 1, Prakash discloses a smart contract system that executes itself (typically on a blockchain or other technology such as directed acyclic graph technology) and that checks for fraud and or abuse, and comprising a system that maintains prices charged by/compensation of healthcare providers and quality information about healthcare providers and quality information about healthcare providers. Prakash states that “[f]urthermore, having such control also enables patients to provide “complete health information” about themselves in contrast to snapshots of information held in different systems. The keys benefits that result from the adoption of a blockchain based peer-to-peer framework are in the areas of fraud prevention, achieving high quality healthcare, affordable care, providing health care based on an individual's clinical and socio-environmental factors, and enabling adoption of a wellness lifestyle by the masses. We briefly elaborate on these benefits in the subsequent subsections.” (See paragraph [0023]). Prakash also states “[t]he ability to seamlessly track and manage smart contracts in which the benefits can be redeemed with significant ease provides the necessary “carrot” for providers and patients to actively engage in a symbiotic collaboration. In contrast, if one or more participants tend to misbehave, appropriate penalties based on assumed liabilities can also be levied with similar ease. This “carrot/stick” approach we believe would provide the necessary push that is needed to shift the healthcare industry from a sickness management mindset to a wellness lifestyle mindset.” (See paragraph [0025]). This tracking of the data comprising healthcare plans must include pricing information in order to carry out the functions of this system. As found in paragraph [0020], Prakash states that “[a] system for recording the transfer of information in a distributed ledger system holds the promise of validating two or more entities engaged in a ‘healthcare transaction.’”
Prakash may not describe a smart contract system that compensates or penalizes healthcare providers in relation to the quality/price information comprised of to solve the grave American problem of high levels of abuse, high health insurance administrative costs and high premiums” is intended use language and will not be given any patentable weight.  However, Ashford teaches a smart contract system that compensates or penalizes healthcare providers in relation to the quality/price information comprised of rewarding high quality healthcare providers that charge close to standard rates and penalizing healthcare providers that charge abnormally high rates while delivering near average or below average quality. Ashford states that “[e]mbodiments have been described for methods and systems for providing incentives to healthcare providers, with the main purpose of being to give them additional motivation to provide their patients with the highest quality of care at the most cost-effective price for the payer. More particularly, the method ascribes a baseline value to instances of care and rewards healthcare providers for treating specific instances of care for an amount less than their baseline values.” (See paragraph [0157]). Ashford also states that “In an embodiment, the use of episodes of care is integral to part of incentive payment calculation. In addition to using episodes of care, the physician payment system can also include a way to reward the speed and accuracy of making a diagnosis as well, since quickly and accurately making a diagnosis can both improve the quality of care and make it less expensive.” (See paragraph [0052]).


Regarding claim 5, Prakash may not describe a smart contract executed method for penalties for abusive behavior by health providers and rewards for fair pricing combined with high quality healthcare comprised of rewards providers by increasing or decreasing the claim authorization privileges that the health provider has with the health insurer in this automated system, also increasing or decreasing the speed at which payment is received, increasing or decreasing the ranking of the healthcare providers in relation to other healthcare providers. However, Ashford teaches a smart contract executed method for penalties for abusive behavior by health providers and rewards for fair pricing combined with high quality healthcare comprised of rewards providers by increasing or decreasing the claim authorization privileges that the health provider has with the health insurer in this automated system, also increasing or decreasing the speed at which payment is received, increasing or decreasing the ranking of the healthcare providers in relation to other healthcare providers. Ashford states that “[e]mbodiments have been described for methods and See paragraph [0157]). Ashford states that “[o]nce that determination is made, the incentive administrator 40 will provide to the provider 20, as shown in step 4, post-analysis comparative data that allows the provider 20 to determine whether, for various instances of different episodes of care, how the provider 20 ranked as measured against baseline values.” (See paragraph [0050]). Ashford also states that “[i]n an embodiment, the use of episodes of care is integral to part of incentive payment calculation. In addition to using episodes of care, the physician payment system can also include a way to reward the speed and accuracy of making a diagnosis as well, since quickly and accurately making a diagnosis can both improve the quality of care and make it less expensive.” (See paragraph [0052]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Prakash to incorporate the teachings of Ashford to include a smart contract executed method for penalties for abusive behavior by health providers and rewards for fair pricing combined with high quality healthcare comprised of rewards providers by increasing or decreasing the claim authorization privileges that the health provider has with the health insurer in this automated system, also increasing or decreasing the speed at which payment is received, increasing or decreasing the ranking of the healthcare providers in relation to 

Regarding claim 10, it should first be noted that several limitations as part of claim 10 will not be given any patentable weight as they encompass intended use language. These relevant portions of claim 10 are “in order to disrupt and solve the problem of a corrupt health insurance industry for the benefit of the American people” and “to quickly show patients high quality healthcare providers are in fact available at reasonable prices via text message, chat, telephone, email or other form of communication to help solve abusive pricing and the major problem of price transparency in America and disrupt collusive health insurance practices.” Prakash discloses a smart contract executed system that uses any internal health insurance company pricing and payment information and shares that information with the public via computer system and internet and further comprising a smart contract executed system that communicates to patients quality data (such as malpractice data and or ratings by patients) and pricing data sorted by healthcare provider for procedures/diagnostics/drugs/hospitals/specialists or whatever the requesting/authorizing healthcare provider has requested for the patient prior to the patient receiving the care. Prakash states that “[f]urthermore, having such control also enables patients to provide “complete health information” about themselves in contrast to snapshots of information held in different systems. The keys benefits that result from the adoption of a blockchain based peer-to-peer framework are in the areas of fraud prevention, achieving high quality healthcare, affordable care, providing health See paragraph [0023]). Prakash also states “[t]he ability to seamlessly track and manage smart contracts in which the benefits can be redeemed with significant ease provides the necessary “carrot” for providers and patients to actively engage in a symbiotic collaboration. In contrast, if one or more participants tend to misbehave, appropriate penalties based on assumed liabilities can also be levied with similar ease. This “carrot/stick” approach we believe would provide the necessary push that is needed to shift the healthcare industry from a sickness management mindset to a wellness lifestyle mindset.” (See paragraph [0025]). This tracking of the data comprising healthcare plans must include pricing information in order to carry out the functions of this system. As found in paragraph [0020], Prakash states that “[a] system for recording the transfer of information in a distributed ledger system holds the promise of validating two or more entities engaged in a ‘healthcare transaction.’” This is implemented via a computer system that can be made available to the public along with other entities. In addition, patient care quality data must necessarily part of this system in order to differentiate between providers that misbehave or are assessed penalties. 

Regarding claim 19, it should first be noted that part of the limitation of claim 19 will not be given any patentable weight as it encompasses intended use language. The relevant portion of claim 19 is “solving the problem of corporation not bothering to use their considerable influence to push the healthcare and health insurance situation in the United States in the direction of improved efficiency and lower costs while maintaining high quality.” Prakash may not describe a smart contract executed method that changes discounts offered to corporate customers of health insurers after checking, totaling, and averaging the quality/price data on the providers used by all of the employees of those corporate customers and compares those numbers to other corporations to generate a ranking of corporations. However, Ashford teaches changing discounts offered to corporate customers of health insurers after checking, totaling, and averaging the quality/price data on the providers used by all of the employees of those corporate customers and compares those numbers to other corporations to generate a ranking of corporations. Ashford discusses various discounts that may be provided. Ashford states that “For example, the payment may be embodied as a discount for future services or products, a credit against future costs, an exchange of future services, referral services, or any other similar consideration. The consideration comprising the payment is essentially derived from the savings that result from efficiencies realized by the provider.” (See paragraph [0051]). In addition, Ashford states that “[o]nce that determination is made, the incentive administrator 40 will provide to the provider 20, as shown in step 4, post-analysis comparative data that allows the provider 20 to determine whether, for various instances of different episodes of care, how the provider 20 ranked as measured against baseline values.” (See paragraph [0050]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Prakash to incorporate the teachings of Ashford to include changing discounts offered to corporate customers of health insurers after checking, totaling, and averaging the quality/price data on the . 

10. Claim 3 is rejected under 35 U.S.C. §103 as being unpatentable over Prakash in view of Ashford and further in view of Mahadkar et al. (U.S. Pub. No. 2014/0379361) (hereinafter “Mahadkar”).
Regarding claim 3, Prakash in view of Ashford discloses a smart contract system that executes itself (typically on a blockchain or other technology such as directed acyclic graph technology) (see above). However, Prakash in view of Ashford may not describe a system that checks patient condition codes and procedure codes and or payment codes and looks for codes that are not appropriately matched for example for patient condition codes not matched with correct treatment codes or treatment codes not matched with correct payment codes. However, Mahadkar teaches a system that checks patient condition codes and procedure codes and or payment codes and looks for codes that are not appropriately matched for example for patient condition codes not matched with correct treatment codes or treatment codes not matched with correct payment codes. Mahadkar states that “[i]n another embodiment, if the procedure code matches 347, the insurance provider may proceed to check whether the requested amount matches the pre-approved amount 352. In one implementation, if the two amounts match strictly, the insurance provider may authorize the transaction using pre-approved funds for insurance payment See paragraph [0080]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Prakash in view of Ashford to incorporate the teachings of Mahadkar to include a system that checks patient condition codes and procedure codes and or payment codes and looks for codes that are not appropriately matched for example for patient condition codes not matched with correct treatment codes or treatment codes not matched with correct payment codes. Doing so would allow for a greater security in ensuring that errors are not made in processing of sensitive patient data. 


Prior Art Not Relied Upon
11. The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. (See MPEP §707.05). The examiner considers the following reference(s) pertinent for disclosing various features relevant to the invention, but not all the features of the invention, for at least the following reasons:
Zelocchi (U.S. Pub. No. 2021/0012894) teaches a blockchain-based program to transform healthcare data from patients to providers to healthcare insurers relating to the processing of healthcare claims.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIT PATEL whose telephone number is (313)446-4902.  The examiner can normally be reached on Monday thru Thursday, 7:30 AM - 5:30 PM EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Namrata Boveja can be reached on (571) 272-8105. The Examiner’s fax number is (571) 273-6087. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 
/Amit Patel/
Examiner
Art Unit 3696